IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIE E. POLITE,                           :   No. 564 EAL 2019
                                            :
                    Petitioner              :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PHILADELPHIA DISTRICT ATTORNEY'S            :
OFFICE,                                     :
                                            :
                    Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.